Citation Nr: 1726469	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-24 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased initial rating for degeneration of the posterior horn of the medial meniscus of the left knee (a left knee disability), rated as noncompensable prior to April 18, 2007, and as 10 percent disabling thereafter (excluding three periods of temporary total ratings due to convalescence).

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for a left knee disability, and assigned a 10 percent rating, effective April 18, 2007. 

In an April 2008 rating decision, the RO granted an earlier effective date of May 5, 2004 for the award of service connection for the left knee disability, and assigned a noncompensable rating.

The Veteran's left knee disability rating was increased during the course of the appeal.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was granted temporary total disability ratings for the left knee disability during the following periods: August 27, 2007 to September 30, 2007; October 28, 2009 to October 31, 2010; and May 25, 2011 to May 31, 2012.  As such, the Board will not consider whether an increased rating for a left knee disability is warranted for these periods.

This matter has been previously remanded by the Board in May 2012, May 2014, and September 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In June 2014, the Veteran executed a new power-of-attorney in favor of Disabled American Veterans (DAV), which effectively revoked the prior representation by The American Legion.  

A TDIU claim is also part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2014, the Board determined that the issue of unemployability had been raised by the record, and remanded the derivative TDIU issue for RO development.

The issue of entitlement to service connection for a back condition, secondary to the service-connected left knee disability, has been raised by the record in a March 2017 statement from the Veteran's wife, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased initial rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. Prior to October 28, 2009, the Veteran's left knee disability was characterized by degeneration of the semilunar cartilage of the left knee, with frequent episodes of locking, pain, and effusion into the joint.  He had a complete meniscectomy of the left knee on October 28, 2009.  

2. From August 3, 2007 to April 30, 2008, the Veteran's left knee disability resulted in slight instability of the left knee; thereafter, the instability was severe and resulted in frequent falls.

3. From July 23, 2007 to August 28, 2007, the Veteran's left knee disability resulted in flexion limited to 45 degrees; however, there was no evidence of limitation of flexion to a compensable degree during any other period on appeal.

4. From October 1, 2007 to October 31, 2010, the Veteran's left knee disability resulted in traumatic arthritis with painful, but otherwise non-compensable, motion and increased functional impairment during flare-ups.  

5. From November 1, 2010 to March 30, 2011, the Veteran's left knee disability resulted in limitation of extension of the left knee to 25 degrees.

6. From March 31, 2011 to May 31, 2012, the Veteran's left knee disability resulted in limitation of extension of the left knee to 30 degrees.

7. From June 1, 2012, the Veteran's left knee disability resulted in traumatic arthritis with painful, but otherwise non-compensable, extension and increased functional impairment during flare-ups.  

8. For the entire period on appeal, there has been no evidence of left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.





CONCLUSIONS OF LAW

1. Prior to October 28, 2009, the criteria for a 20 percent rating, but no higher, for the degeneration of the semilunar cartilage of the left knee, with frequent episodes of locking, pain, and effusion into the joint, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2016).

2. From August 3, 2007 to April 30, 2008, the criteria for a 10 percent rating, but no higher, for slight instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

3. From May 1, 2008, the criteria for a 30 percent rating, but no higher, for severe instability of the left knee, with frequent falls, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

4. From July 23, 2007 to August 28, 2007, the criteria for a 10 percent rating, but no higher, for limitation of flexion of the left knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

5. From October 1, 2007 to October 31, 2010, the criteria for a 10 percent rating, but no higher, for limitation of extension of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

6. From November 1, 2010 to March 30, 2011, the criteria for a 30 percent rating, but no higher, for limitation of extension of the left knee, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

7. From March 31, 2011 to May 31, 2012, the criteria for a 40 percent rating, but no higher, for limitation of extension of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

8. From June 1, 2012, the criteria for a 10 percent rating, but no higher, for limitation of extension of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102,  4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As noted above, the claim for an increased rating for a left knee disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, and lay statements.  He was afforded VA examinations in January 2005, July 2007, June 2010, May 2012, December 2014, and January 2017.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2005, July 2007, June 2010, May 2012, December 2014, and January 2017 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the issue of entitlement to an increased initial rating for a left knee disability.  The January 2005, July 2007, June 2010, May 2012, December 2014, and January 2017 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the January 2005, July 2007, June 2010, May 2012, December 2014, and January 2017 VA examinations to be adequate as to the left knee disability.

The VA attempted to obtain the Veteran's records from the Social Security Administration (SSA).  In October 2007 and August 2014, the VA sent letters to the SSA requesting the Veteran's SSA disability records.  The SSA gave the same response to each request, stating that no such records exist.  In August 2008 and March 2015, the VA made formal findings that the records were unavailable, and sent a letter to the Veteran informing him of this finding.  The VA asked the Veteran to send any SSA disability records in his possession to the VA.  No such records have been received by the VA from the Veteran.  The Board finds that the VA has made all reasonable efforts to assist the Veteran to obtain the SSA disability records

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Initial Rating - Applicable Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for a Left Knee Disability - Analysis

The Veteran is currently in receipt of a noncompensable disability rating prior to April 18, 2007 for a left knee disability, and 10 percent thereafter.  He contends that a higher rating is warranted.  

The Veteran's left knee disability is currently rated by analogy under 38 C.F.R. 
§ 4.71a, DC 5260-5014, applicable to limitation of flexion of the leg and osteomalacia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  While the Veteran's left knee meniscus degeneration is currently rated under DC 5260-5014, the hyphenated diagnostic code is not appropriate here as his left knee meniscus degeneration and limitation of flexion are specifically listed under DCs 5258 and 5260, applicable to dislocated meniscus of the knee and limitation of flexion of the knee.  Furthermore, the Veteran has not been diagnosed with osteomalacia.  For these reasons, the Board finds that rating under DC 5260-5014 is not appropriate, and the Veteran's left knee disability is appropriately rated as described below.

Knee disabilities can be rated under DCs 5256, 5257, 5258, 5258, 5260, 5261, 5262, and 5263.  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  Id.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.



Turning to the evidence, a September 2004 VA treatment note indicated that the Veteran had left knee pain and his knee would give out.  These symptoms were aggravated by walking, running, and prolonged sitting.  His left knee disability caused problems with mobility and balance, but he reported no falls.  

The Veteran was afforded a VA examination in January 2005.  The Veteran denied having any further swelling since the initial knee injury during service.  He complained of intermittent pain and occasional buckling of the left knee, but denied falling.  He had lateral knee pain with running and walking.  He used an elastic knee support.  While in the Reserves, he was unable to run two miles.  There were no flare-ups or incapacitation.  On physical examination, there was no crepitus, deformity, erythema, effusion, tenderness, or instability.  Flexion of the left knee was from zero to 145 degrees, and extension was zero degrees.  There was no pain with range of motion and no additional loss of range of motion due to pain, weakness, fatigue, or lack of endurance following repetitive use.  The VA examiner noted that he had a right lateral meniscal repair in 1999.  His gait and posture were normal.  

A February 2007 VA treatment note indicated that the Veteran's left knee pain was worse since August 2006.  His left knee locked up and had swelling at times.  The left knee felt unstable.  There was slight crepitus.

An April 2007 VA treatment note indicated that the Veteran's knee had given way on multiple occasions.  There was vastus medialis wasting.  There was no effusion.  He had an antalgic gait.

A May 2007 MRI report indicated degeneration of the posterior horn of the medial meniscus.

In June 2007, the Veteran stated that he used a brace daily and a cane.  His symptoms during service included locking, swelling, popping out of place, pain, and difficulty walking and sitting.  He stated that he could not work due to his left knee disability.  He stated that he could not do things around the house such as picking up the laundry basket and taking out the trash.
The Veteran was afforded a VA examination in July 2007.  He reported constant left knee pain, with weekly flare-ups last one to two hours.  During flare-ups, he avoided walking and had increased limitation of motion.  He complained of decreased range of motion, intermittent swelling almost every evening, and his left knee giving out, with a clicking sound.  He used a brace and a cane daily.  He avoided standing for more than one hour at a time.  He could not lift anything heavy.  He had stopped running and could not work out at the gym. On examination, he could not fully extend the left knee and the closest he could come was five degrees of flexion.  Left knee active painful motion began at 45 degrees of flexion.  There was no additional range of motion loss following repetitive use.  There was tenderness of the left knee, but no left knee weakness.  He had a limping gait.

An August 2007 VA treatment note indicated that the Veteran had a history of left knee difficulties for the past three years, with progressing symptoms.  He complained of pain, locking, and swelling.  He ambulated without aides, wore a brace, and was able to walk most distances without stopping.  The diagnosis was internal derangement of the left knee.  

An October 2007 VA treatment note indicated that the Veteran could walk two miles without difficulty since the August 2007 knee surgery to excise the medial plica.  Flexion was 110 degrees and the knee hyperextended by five degrees.  Strength was decreased.

In May 2008, the Veteran's fiancée stated that he had worn a knee brace for almost two years, and had begun using a cane.  He had fallen at least three times in the prior three months, once due to his knee giving out while he was going up stairs.  She stated that he was unable to hike, swim, or run.  

In August 2008, the Veteran stated he had symptoms of painful motion, swelling, and instability, causing him to fall.  He wore a brace daily and used a cane to support himself when standing.  He reported having constant pain since 2004, and his knee finally gave out in 2006 or 2007.  He stated that his left knee disability caused him to miss work, cancel his gym membership, limited activities requiring him to lift things, and made it difficult to sleep.  He reported that he was restricted from doing any physical training with the Army Reserves, and could not run or lift heavy objects due to limitation of motion of the left knee.  He could not walk long distances without having to sit down because his knee would pop out of place or swell to the point that he could not bend it.  He had to sleep almost every knight with his knee propped up with ice on it to reduce the swelling.  The Veteran reported that he went to the emergency room at the VA hospital because his knee was locked up and could not bend.  He could not apply pressure to it without it feeling like someone was twisting it backwards.  He stated that his doctor gave him a temporary handicap parking pass, because he could not walk between his car and a store without his knee giving out and him falling to the ground.  He stated that this happened so often that he did not go anywhere by himself because he needed assistance about half the time with pushing a grocery cart and lifting objects into his vehicle.  He stated that he gave up his job because his knee injury prevented him from keeping up.  He said that despite surgery, he still could not walk without his knee giving out.  His knee was still swelling, painful, and had limited range of motion.  

A February 2009 VA MRI report indicated that the Veteran had a tear through the posterior horn of the medial meniscus.

A July 2009 VA treatment note indicated that the Veteran still reported having pain and swelling of the left knee.

In October 2009, VA treatment records indicate that the Veteran had a complete medial meniscectomy of the left knee.

A February 2010 VA physical therapy treatment note indicated that the Veteran had left knee pain that was worsened with standing long periods.  He could not run or weight lift with his lower extremities.  Range of motion was zero to 105 degrees when sitting, and zero to 135 degrees when supine.  Knee strength was decreased.  Edema was noted on palpation.  

The Veteran was afforded a VA examination in June 2010.  The VA examiner noted that the Veteran's range of motion on examination did not correlate with the findings in his VA physical therapy records.  He had a range of motion of zero to 120 degrees in December 2009; two months post operation per physical therapy he was able to perform squats and had full extension.  He complained of persistent pain.  The VA examiner noted that a VA post-operation orthopedic note from December 2009 indicated no complaints of pain and walking unaided, but a May 2010 VA treatment note indicated pain.  Dyspepsia was noted and described as a side effect of the Veteran's pain medications for his left knee. Symptoms included giving way, pain, stiffness, redness, and swelling.  He had twice weekly severe flare-ups, lasting six to eight hours.  He could stand for one to two hours and walk half a mile.  He always used a knee brace.  His gait was antalgic, and a weight bearing joint was affected.  Extension was limited by 25 degrees, and flexion was 25 degrees to 90 degrees.  There was no objective evidence of pain with active motion of the left knee, including following repetitive motion.  There was no ankylosis.  The VA examiner opined that the Veteran's left knee disability would result in decreased mobility, problems with lifting and carrying, and pain.  He reported that he could not do yard work.  The left knee disability had a moderate effect on his ability to do chores, shopping, and recreation, and a severe impact on his ability to exercise and participate in sports.

A January 2011 VA treatment note indicated that the Veteran reported that his knee locked when kneeling and he needed help getting up.  He had swelling of the left knee, especially after the end of the day.  

A January 2011 VA x-ray report indicated that the Veteran had "probable medial joint compartment cartilaginous degeneration of the left knee."

A March 2011 VA orthopedic consultation note indicated that the Veteran had internal derangement of the left knee with posttraumatic arthritis.  The treating orthopedic surgeon noted that the patella "may be subluxing also."

A March 2011 VA treatment note indicated that the Veteran's left knee disability had been progressing well until the last few months when he noticed his knee locking.  He ambulated with a brace and could not walk far due to pain.  He had an antalgic gait, wore a left knee brace, and had decreased strength.  Active range of motion was 30/70.

In May 2011, the Veteran stated that he had symptoms of severe locking, subluxation, and quadriceps wasting.

A May 2011 VA operation report indicated that the Veteran had severe posttraumatic arthritis of the left knee.  He was a candidate of the total knee replacement or Synvisc treatment.  The treating surgeon opined that he was totally disabled by his current left knee disability.

The Veteran was afforded a VA examination in May 2012.  He reported increasing pain, stiffness, and swelling in the left knee.  He also reported mechanical symptoms.  No flare-ups that impacted the function of the knee were reported.  Right knee flexion and extension were normal.  Left knee flexion was 100 degrees, with objective evidence of painful motion beginning at zero degrees.  Extension was zero degrees for the left knee.  There was no additional loss of range of motion with repetitive use testing.  However, there was less movement than normal, pain on movement, swelling, instability of station, and disturbance of locomotion of the left knee after repetitive use.  There was tenderness or pain to palpation of the left knee.  Muscle strength was normal, and there was no instability or subluxation.  The Veteran had a history of a left knee meniscus condition with frequent episodes of locking, pain, and effusion.  He had a left knee meniscectomy in 2009, with residual signs and symptoms of pain and limitation of motion.  He used a brace constantly.  The VA examiner opined that the Veteran's left knee disability would not prevent him from performing the duties associated with sedentary employment.

In June 2011, the Veteran's wife reported that his knee constantly gave out.  He had been to the emergency room several times due to falls.  She stated that he had been unable to lift his young daughter for almost four months because his knee gave out every time he tried.

In June 2012, the Veteran's wife reported that his orthopedic surgeon had told them on several occasions that the Veteran was completely disabled due to his left knee disability and working was not an option.  The Veteran would sometimes wake up with a swollen and painful knee, to the extent that he could not walk.  He used a walking cane and off-loading brace.  He was unable to assist around the house with cutting grass, vacuuming, or carrying the laundry basket because his knee would give out.

An August 2014 VA surgical orthopedic consultation note indicates that the Veteran had occasional pain and swelling, but stated that he was bothered by his knee every day.  The symptoms were worse with standing/weight bearing.  He stated that his knee buckled and popped when he did not wear a brace.  His gait was antalgic.  Active range of motion was 5-90 degrees, although when lying on back and distracted, range of motion was zero to 120 degrees without pain.  Guarding during examination was notable.  He had full strength and sensation.  X-rays revealed moderate degenerative joint disease.  

A September 2014 VA physical therapy treatment note indicated that the Veteran used a rollator walker and knee brace.  Active range of motion of the left knee was -20 to 110 degrees, but he was able to get full knee extension after the therapist worked with him on use of NMES unit and gave advice on range of motion.  Strength was decreased.  The left knee had generalized tenderness to palpation.  

The Veteran was afforded a VA examination in December 2014.  He was diagnosed with left knee osteoarthritis.  He reported having continuous daily pain.  He would move to the couch during the night to improve his knee pain.  Pain was worsened with prolonged standing and walking.  He reported having flare-ups that were characterized by pain and swelling of the left knee.  During flare-ups, he was confined to the recliner, could not put his pants on without assistance, and had to have assistance getting to the bathroom.  He could not do any kind of yard work, house work, or physical exercise activities due to his left knee disability.  He could not lift his young children, or walk long distances in stores.  Sitting for long periods of time caused increased pain.  On examination, left knee flexion was zero to 120 degrees, and extension was 120 to zero degrees.  He had guarding during passive knee examination and reduction in range of active motion during flexion.  Pain was noted on examination with extension and flexion, and pain caused functional loss.  There was no evidence of pain with weight bearing.  Range of motion for the right knee was normal.  There was no objective evidence of localized tenderness or pain on palpation of the knee.  There was no additional functional loss or range of motion after three repetitions.  The Veteran reported having moderate flare-ups once or twice a month, lasting one or two days.  No opinion was given as to additional functional loss during flare-ups.  The VA examiner noted that the Veteran was observed to avoid full weight bearing on the left lower extremity when moving to and from the examination table.  He was also noted to use the rollator walking when walking in the clinic hallways.  There was some loss of muscle strength of the left knee in forward flexion.  Muscle atrophy was noted and attributed to the left knee disability.  There was no ankylosis.  The VA examiner stated that there was no history of recurrent subluxation or lateral instability, but there was a history of effusion.  On testing, anterior instability of the left knee was noted.  A meniscal condition was noted in the left knee, with frequent episodes of joint pain.  The Veteran had left knee arthroscopic surgery in 2007.  On examination, the left knee joint was enlarged when compared to the right and this was the result of chronic changes.  No warmth was noted, but a small effusion was present.  Four left knee scars were noted, but none were painful, unstable, or had a total area equal to or greater than six square inches.  He used a brace daily, and used a walker occasionally, when walking long distances.  The VA examiner opined that the Veteran's left knee condition would cause limitations with heavy lifting, prolonged walking, prolonged standing, squatting, and kneeling, and may require him to move from a prolonged seating position.

The Veteran was afforded a QTC VA examination in January 2017.  The Veteran was diagnosed with "osteoarthritis left knee post total medial meniscectomy with disuse quadriceps atrophy."  The VA examiner gave a full and detailed history of the Veteran's left knee disability.  The Veteran reported walking at most a quarter of a mile a day and using a small stationary bike.  He could not kneel on the left knee at all.  He could not do any heavy lifting because the knee felt like it would "give out."  Squatting caused the left leg to shake and feel week.  The knee became painful with walking and he had swelling with too much activity.  He had to get up and walk periodically.  He could not go upstairs.  He denied right knee symptoms and the right knee was normal on examination.  He did not report flare-ups.  As to the left knee, flexion was zero to120 degrees, and extension was 120 to zero degrees.  There was pain noted on examination on flexion, and it caused functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of crepitus.  There was no objective evidence of localized tenderness or pain on palpation.  There was no additional loss of function or range of motion after three repetitions.  There was additional limitation of functional ability due to pain with repeated use over time, but this was not estimated in terms of range of motion since he was not examined immediately after repetitive use.  The Veteran also had less movement than normal, atrophy of disuse, disturbance of locomotion and interference with standing.  There was no reduction in muscle strength on testing, but there was muscle atrophy.  There was no ankylosis, recurrent subluxation, or instability.  The Veteran reported recurrent swelling of the left knee with more use.  Functional limitations included limitation in prolonged standing and walking, in repetitive climbing squatting, and kneeling, and in heavy lifting.  Development of left knee stiffness would likely require intermittent standing or sufficient space while sitting to extend the knee.  There was pain on non-weight bearing testing and passive range of motion testing of the left knee.

In April 2017, the Veteran stated that he was told that physical therapy would no longer improve the function of his knee.  He reported having knee damage, arthritis, and scar tissue that continued to worsen.  The muscle in his left leg was so weak that tat times when he tried to stand up he could feel his muscle straining and shaking.  He reported having flare-ups that caused pain, swelling, limited use for days, and required him to stay on the couch or in bed with his knee elevated and iced.  These flare-ups happened three or four times a month and last for days.  He could not lift heavy items, perform simple yardwork, and had to have regular help with housework due to the frequent flare-ups.  He had to wear a knee brace every day.  He could not walk long distances without feeling pain in his leg and having to stop and rest.  He reported that he continued to fall due to his knee locking up.  He further stated that it was difficult to stand for long periods and sitting for long periods caused pain and stiffness.  

In April 2017, the Veteran submitted pictures with statements from a medical journal he has been keeping.  These pictures clearly show swelling in his left knee.  He further reported that his knee gave out on him while walking up the steps to his house in March 2016.  He stated that in September 2016 his knee gave out while he was standing on a two step stool and caused him to fall.  In December 2016, he reported that his knee "popped out" and he fell, resulting in so much pain that he could not bend the knee or walk on it for a few days.  He stated that his knee buckled and gave out, causing him to fall, in March 2017.  After this fall, he was unable to stand or walk for nearly a week.  Finally, he stated that his knee gave out and he fell again in February 2017 and could not walk on the knee or use it for the following four days.

On review of the evidence, both lay and medical, the Board finds that a separate rating under DC 5257 for recurrent subluxation or lateral instability of the left knee is warranted from August 3, 2007.  The evidence is in equipoise as to whether the Veteran has left knee instability or subluxation.  Evidence in support of a separate rating under DC 5257 includes the August 2007 VA treatment note that listed a diagnosis of internal derangement of the left knee; the March 2011 note from the Veteran's treating orthopedic surgeon that the patella "may be subluxing also;" the report of instability of station in the May 2012 VA examination; the August 2014 VA surgical orthopedic consultation note indicating that the Veteran's knee bucked when he did not wear a brace; and the report of anterior instability on testing during the December 2014 VA examination.  However, both the May 2012 and January 2017 VA examination reports indicate that testing for instability was negative and there was no evidence of recurrent subluxation.  Resolving all reasonable doubt in the Veterans favor, the Board finds that the weight of the evidence supports a finding that a separate rating under DC 5257 for instability is warranted.  Given the inconsistent results of testing for instability during the VA examinations and inconsistent findings regarding recurrent subluxation, the Board finds that the instability is no more than slight. Therefore, a 10 percent rating, but no higher, is warranted for instability of the left knee from August 3, 2007.  

Since May 2008, the Veteran and his spouse have reported frequent painful falls.  He, as a layperson, is competent to report his observable knee symptoms, such as pain and functional impairment.  Furthermore, both he and his wife are competent to report that he falls as a result of his left knee disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving all doubt in his favor and in consideration of this functional impairment and the holding of Deluca, supra, the Board finds that the Veteran is entitled to a 30 percent rating for severe instability from May 1, 2008, based on the consistent and competent lay reports that he has excess fatigability and incoordination, resulting in frequent painful falls, due to his left knee disability.  This is the maximum schedular rating for instability of the left knee.

In addition, the Board finds that a separate rating of 20 percent under DC 5258 is warranted prior to October 28, 2009.  The record indicates that the Veteran had a torn meniscus, with symptoms of locking, pain, and effusion into the joint as a result of his left knee injury during active service.  See May 2007 MRI report and medical opinion.  DC 5258 is applicable to meniscus tears, or dislocation of semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Therefore, the evidence supports a finding that a 20 percent rating is warranted under DC 5258 prior to October 28, 2009.  The Veteran is receiving the maximum schedular rating under DC 5258.  

However, this rating under DC 5258 is not warranted from October 28, 2009, as on such date, he underwent a complete left meniscectomy.  

The Board then considered a separate rating under DC 5259 for symptomatic removal of semilunar cartilage.  Under DC 5259, there are only two requirements for a compensable rating.  First, the meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second requirement of being "symptomatic" is broad enough to encompass all symptoms, including instability.  

The record shows that the Veteran's knee disability is manifested by findings or symptoms which include instability.  This symptom is contemplated by the rating criteria under both DCs 5257 and 5259, with instability as a symptomatic residual of the meniscectomy.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Estaban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Assigning separate ratings under both diagnostic codes for instability associated with the left knee disability would violate the rules prohibiting pyramiding as it would compensate the Veteran twice for the same symptomatology, here instability.  38 C.F.R. § 4.14.

Turning now to limitation of motion, the Board finds that a separate rating based on limitation of flexion of the left knee is not warranted prior to July 23, 2007.  The January 2005 VA examination found normal range of motion of the left knee, and there was no report of limitation of motion prior to the July 2007 VA examination.  

A separate rating for limitation of motion is warranted for a limited time period.  In this regard, the July 2007 VA examination report indicated that the Veteran's left knee active range of motion was limited due to pain beginning at 45 degrees of flexion.  However, the October 2007 VA examination report, after the Veteran's left knee surgery, indicated that the Veteran had 110 degrees of flexion of the left knee.  Therefore, a 10 percent rating, but no higher, for limitation of flexion for the left knee, is warranted from July 23, 2007 to September 30, 2007.  

Thereafter, the weight of the evidence does not support a separate rating for limitation of flexion of the left knee, as the evidence does not indicate that limitation of flexion was at a compensable level at any point after this date.  

In summary, and resolving all reasonable doubt in the Veteran's favor, a 10 percent rating, but no higher, for limitation of flexion, is warranted from July 23, 2007 to August 28, 2007.  

Consideration has been given to limitation of extension.  The Board finds that a separate rating is not warranted prior to November 1, 2010, as the Veteran had full range of motion during the January 2005 VA examination and did not complain of limited range of motion prior to the July 2007 VA examination.  Furthermore, the July 2007 VA examination and October 2007 VA treatment records show no evidence of the Veteran having had a compensable level of limitation of extension.  

However, the June 2010 VA examination indicates that the Veteran's left knee had extension limited to 25 degrees and a March 2011 VA treatment note indicated that the limitation of extension of the left knee was 30 degrees.  However, the extension of the left knee improved after surgery, and the May 2012 VA examination report indicated that there was no limitation of extension and an August 2014 VA treatment record indicated that extension was limited to 5 degrees.  By September 2014, a physical therapy note indicated that extension was 20 degrees, but he was able to get full knee extension after the therapist worked with him on use of NMES unit and gave advice on range of motion.  Both the December 2010 and January 2017 VA examination reports indicated that extension was to zero degrees.  Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating, but no higher, for left knee extension, is warranted from November 1, 2010 to March 31, 2011.  Furthermore, a rating of 40 percent, but no higher, is warranted for limitation of extension of the left knee from March 31, 2011 to May 25, 2011.  Thereafter, the weight of the evidence does not support a separate compensable rating for limitation of extension of the left knee.

Nonetheless, since July 2007, the Veteran has reported having flare-ups that resulted in limitation of motion.  He has consistently reported decreased range of motion and increased pain during his frequent flare-ups.  These flare-ups caused him to miss work, limited his activities, and interfered with his sleep.  The May 2011 VA examination report indicates that while repetitive use did not cause additional loss of range of motion, there was less movement than normal, pain on movement, and disturbance of locomotion of the left knee after repetitive use.  During the December 2014 VA examination, the Veteran reported that during flare-ups he was confined to the recliner, could not put his pants on without assistance, and had to have assistance getting to the bathroom.  He, as a layperson, is competent to report his observable knee symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor and in consideration of this functional impairment, 38 C.F.R. § 4.59, and the holdings of Deluca, Mitchell, and Barton, supra, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher for limitation of extension of the left knee from July 23, 2007.  However, a rating higher than 10 percent is not warranted under DC 5261, except as granted in this decision, as left knee extension is not limited to 15 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (DC 5256); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263). As such, the Board finds that a higher rating for the left knee is not warranted under any of these Diagnostic Codes.

The rating for a middle or lower thirds lower extremity amputation is 60 percent.  At no point during the period on appeal does the Veteran's combined rating for the left lower extremity exceed 60 percent.  See 38 C.F.R. § 4.25.  Therefore, the amputation rule does not apply.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5161.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board grants a 20 percent rating, but no higher, for the Veteran's meniscus degeneration prior to October 28, 2009; a separate 10 percent rating for limitation of flexion of the left knee from July 23, 2007 to August 28, 2007; a separate rating of 10 percent for instability of the left knee from August 3, 2007 to April 30, 2008, and 30 percent thereafter; and a separate rating for limitation of extension of the left knee, rated 10 percent from July 23, 2007 to October 31, 2010, 30 percent from November 1, 2010 to March 30, 2011, 40 percent from March 31, 2011 to May 25, 2011, and 10 percent thereafter.  As demonstrated above, these ratings contemplate any functional loss present in the left knee due to painful motion and flare-ups.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.


ORDER

Prior to October 28, 2009, an initial 20 percent rating, but no higher, for degeneration of the posterior horn of the medial meniscus of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

From August 3, 2007 to April 30, 2008, a separate rating of 10 percent, but no higher, for instability of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

From May 1, 2008, a separate rating of 30 percent, but no higher, for instability of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

From July 23, 2007 to August 28, 2007, a separate rating of 10 percent, but no higher, for limitation of flexion of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.


From October 1, 2007 to October 31, 2010, a separate rating of 10 percent, but no higher, for limitation of extension of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

From November 1, 2010 to March 30, 2011, a separate rating of 30 percent, but no higher, for limitation of extension of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

From March 31, 2011 to May 31, 2012, a separate rating of 40 percent, but no higher, for limitation of extension of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

 From June 1, 2012, a separate rating of 10 percent, but no higher, for limitation of extension of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Further development is necessary prior to analyzing the merits of the claims of entitlement to an increased initial rating for PTSD and a TDIU.
In an August 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 18, 2007.  In April 2008, prior to the August 2007 rating decision becoming final, the Veteran submitted a copy of a page from the August 2007 rating decision.  He had underlined several criteria listed in the portion of the decision denying an initial rating of 50 percent.  The Board finds that the submission of a portion of the rating decision with the criteria for a higher rating underlined constitutes a notice of disagreement to the initial 30 percent rating for PTSD in the August 2007 rating decision.  To date, a statement of the case (SOC) has not been issued as it relates to this issue.  The Board is required to remand the claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

The record indicates that the Veteran has not worked since the October 2009 left knee surgery.  While the schedular criteria for a TDIU have been met from November 1, 2010 to May 25, 2011, and temporary total disability ratings are in effect from October 29, 2009 to October 31, 2010 and from May 26, 2011 to May 31, 2012, the schedular criteria have not been met since June 1, 2012.  See 38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that it is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).

The above evidence reflects that since October 2009, the Veteran's service connected disabilities caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Board notes further that because the evidence of record partially attributes the Veteran's occupational impairment to his PTSD, the issue of entitlement to an increased initial rating for PTSD could have an impact in the outcome of the claim a TDIU, as the Veteran has not met the schedular criteria for a TDIU for the entire period on appeal.  Therefore, the issues of entitlement to a TDIU and an increased initial rating for PTSD are inextricably intertwined.  The appropriate remedy where a pending issue is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to increased initial rating for PTSD.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

2. Readjudicate the issue of entitlement to a TDIU.  If the schedular criteria have not been met for the entire period since October 29, 2009, refer entitlement to a TDIU to the Director, Compensation Service, for consideration of an extraschedular TDIU.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


